Exhibit 10.7

FORM OF PHANTOM STOCK AGREEMENT


THIS PHANTOM STOCK AGREEMENT (this “Agreement”) is made as of the effective date
set forth on the attached notice of grant (the “Grant Notice”), between GROUP 1
AUTOMOTIVE, INC., a Delaware corporation (the “Company”), and the Director set
forth on the Grant Notice (“Director”).
1.Award of Phantom Shares. Pursuant to the GROUP 1 AUTOMOTIVE, INC. 2014 LONG
TERM INCENTIVE PLAN (the “Plan”), the Company hereby awards the number of
phantom shares of the Company (the “Phantom Shares”) set forth in the Grant
Notice to Director, subject to the terms and restrictions set forth herein.
Director acknowledges receipt of a copy of the Plan, and agrees that this award
of Phantom Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. The Plan and the Grant Notice are incorporated
herein by reference as a part of this Agreement. Capitalized terms used but not
defined herein shall have the meanings attributed to such terms in the Plan.
2.    Vesting and Forfeiture of Phantom Shares. (a) The Phantom Shares shall
become vested in accordance with the schedule set forth on the Grant Notice,
provided that Director has been a member of the Board continuously from the date
of this Agreement through the applicable vesting date set forth on the Grant
Notice. Notwithstanding the foregoing, all unvested Phantom Shares shall become
fully vested on the date Director’s membership on the Board is terminated by
reason of death, “Disability” (which shall mean that Director has become
disabled within the meaning of section 409A(a)(2)(C) of the Internal Revenue
Code of 1986, as amended (the “Code”), and any regulations or administrative
guidance issued thereunder) or Retirement. For purposes of this Agreement,
“Retirement” shall mean Director’s resignation of his membership on the Board or
Director’ failure to be re-elected as a member of the Board.
(a)    While a Phantom Share remains outstanding pursuant to this Agreement, an
amount equivalent to the cash dividends paid with respect to a share of the
Company’s common stock (“Common Stock”) during such period shall be held by the
Company without interest until a share of Common Stock is deliverable to
Director with respect to such Phantom Share or such Phantom Share is forfeited,
and then such amount shall be paid to Director or forfeited, as the case may be.
(b)    In the event of the termination of Director’s membership on the Board for
any reason other than death, Disability or Retirement, Director shall, for no
consideration, forfeit to the Company all unvested Phantom Shares. In the event
of a Corporate Change that constitutes a “change in control event” within the
meaning of Section 409A, Director shall, for no consideration, forfeit all
unvested Phantom Shares upon the consummation of such Corporate Change (after
accounting for any accelerated vesting that may apply with respect to such
Phantom Shares pursuant to the Plan).
3.    Delivery/Certificates. Upon termination of Director’s membership on the
Board for any reason, the Company shall cause a certificate or certificates for
shares of Common Stock to be

1

--------------------------------------------------------------------------------

Exhibit 10.7

issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which Director is a party) in the name
of Director in cancellation for the Phantom Shares that are vested, if any, as
of the date of such termination. Notwithstanding the foregoing, (i) issuance of
Common Stock pursuant to the foregoing sentence shall be made upon Director’s
“separation from service” within the meaning of Section 409A of the Code and may
not be made prior to the first day such issuance would not be subject to the
additional tax imposed by Section 409A of the Code and (ii) in the event of a
Corporate Change that constitutes a “change in control event” within the meaning
of Section 409A of the Code and that occurs prior to Director’s separation from
service, the Company shall cause a certificate or certificates for shares of
Common Stock to be issued without legend (except for any legend required
pursuant to applicable securities laws or any other agreement to which Director
is a party) in the name of Director in cancellation for the Phantom Shares that
are vested, if any, as of immediately prior to such Corporate Change.
The Company, in its sole discretion, may elect to deliver certificates either in
certificate form or electronically to a brokerage account established for
Director’s benefit at a brokerage/financial institution selected by the Company.
Director agrees to complete and sign any documents and take additional action
that the Company may request to enable it to deliver the shares on Director’s
behalf.
4.    Nontransferability of Phantom Shares. Director may not sell, transfer,
pledge, exchange, hypothecate or dispose of the Phantom Shares. A breach of
these terms of this Agreement shall cause a forfeiture of the Phantom Shares.
5.    Withholding of Tax. To the extent that the grant or vesting of the Phantom
Shares, or the delivery of Common Stock with respect thereto, results in
compensation income to Director for federal or state income tax purposes,
Director shall deliver to the Company such amount of money at such time as the
Company may require to meet its obligation under applicable tax laws or
regulations or make such other arrangements to satisfy such withholding
obligation as the Company, in its sole discretion, may approve. In addition, the
Company may withhold shares of Common Stock (valued at their fair market value
on the date of withholding of such shares) otherwise to be delivered to Director
to satisfy its withholding obligations.
6.    Status of Stock. Director agrees that the Common Stock that may be issued
under this Agreement will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable securities laws, whether
federal or state, or the Company’s Code of Conduct. Director also agrees that
(a) the certificates representing shares of Common Stock that may be issued
under this Agreement may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws,
(b) the Company may refuse to register the transfer of such shares of Common
Stock on the stock transfer records of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of such shares of Common Stock.
7.    Board Membership. Nothing in the adoption of the Plan, nor the award of
Phantom Shares thereunder pursuant to this Agreement, shall confer upon Director
the right to continued

2

--------------------------------------------------------------------------------

Exhibit 10.7

membership on the Board or limit in any way the right of the Board or the
stockholders of the Company to terminate Director’s membership on the Board at
any time. Any question as to whether and when there has been a termination of
Director’s membership on the Board, and the cause of such termination, shall be
determined by the Committee, and its determination shall be final.
8.    Entire Agreement; Amendment. This Agreement and the documents incorporated
by reference herein replace and merge all previous agreements and discussions
relating to the same or similar subject matters between Director and the Company
and constitute the entire agreement between Director and the Company with
respect to the subject matter of this Agreement. All prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.
Except as provided below, any modification of this Agreement shall be effective
only if it is in writing and signed by both Director and an authorized officer
of the Company. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the Committee determines that the terms of this grant do not, in
whole or in part, satisfy the requirements of Section 409A of the Code, the
Committee, in its sole discretion, may unilaterally modify this Agreement in
such manner as it deems appropriate to comply with such section and any
regulations or administrative guidance issued thereunder.
9.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.
10.    Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.







3